People v Simpson (2020 NY Slip Op 03255)





People v Simpson


2020 NY Slip Op 03255


Decided on June 10, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2018-09026

[*1]The People of the State of New York, respondent,
vTanesha Simpson, appellant. (S.C.I. No. 10069/18)


Paul Skip Laisure, New York, NY (Samuel Barr of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Roni C. Piplani of counsel; Eleanor Reilly on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Queens County (Suzanne J. Melendez, J., at plea; Toko Serita, J., at sentence), imposed June 21, 2018, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of the right to appeal was invalid and, thus, does not preclude appellate review of her excessive sentence claim (see People v Evans, 169 AD3d 824, 824-825). The Supreme Court conflated the waiver of the right to appeal with the defendant's waiver of her right to a trial by pleading guilty, and failed to confirm that she understood the nature of the right to appeal and the consequences of waiving it (see People v Batista, 167 AD3d 69, 76; People v Brown, 122 AD3d 133, 137-138). Further, the court mischaracterized the nature of the appellate rights the defendant was being asked to waive (see People v Thomas, 34 NY3d 545). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court